DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (US PGPub 2013/0002124), in view of Qin (NPL "YAG phosphor with spatially separated luminescence centers"), Agrawal (US PGPub 2008/0311380), Camras (US PGPub 2013/0187184), Day (US Patent No. 9,047,818), Tamaki (US PGPub 2016/0093781), and Otto (US PGPub 2017/0250323), as evidenced by Collins (US PGPub 2002/0187571).
Regarding claim 1, Izumi discloses in Fig. 1, 
a light emitting semiconductor diode structure (4, para. [0030]); and 
a wavelength converting layer (61, 62, & 63, para. [0033-0034]:  first and second phosphor particles, emitting different wavelengths of secondary light; para. [0034-0037] & [0043]:  YAG & semiconductor nanocrystals) attached to the light emitting semiconductor diode structure, 
the wavelength converting layer comprising: 
a plurality of phosphor particles (62, para. [0033]) comprising phosphor grains (621, para. [0042]) and aluminum oxide shells (622, para. [0042]:  shells reduce non-radiative transitions in the smaller-sized phosphors which have relatively large surface area compared to their bulk volume; & para. [0049]:  Al2O3) encapsulating the phosphor grains; and 
a binder material (63, para. [0033]: resin) binding the plurality of phosphor grains.
Izumi appears not to explicitly disclose that the aluminum oxide shells are cerium free YAG shells and the phosphor grains are YAG:Ce.
Qin discloses a YAG:Ce-YAG:Cr core-shell phosphor for use in an LED to produce white light by generating multiple wavelengths (p. 244 col. 1), the core and shell producing wavelength emission of 500-600nm and 700nm respectively (p. 245, col. 2, bottom, to p. 246, col. 1), and whereby the dual luminescence center core-shell particle can produce a consistent mix of frequencies tunable by adjusting the core and shell relative dimensions (p. 246, col. 1).  Qin also discloses that the YAG:Cr shell may be produced on nanoparticles as small as 50nm (p. 244, col. 2, bottom).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the dual lamination center YAG:Ce-YAG:Cr core-shell phosphor of Qin in the wavelength converting layer of Izumi, to provide a consistent and tunable mix of secondary frequencies.  In so doing, the aluminum oxide shells are cerium free YAG shells and the phosphor grains are YAG:Ce.
Izumi as combined appears not to explicitly disclose that the plurality of phosphor grains are 50-500nm in size, and the cerium free YAG shells each have a thickness from 1.5-400 nm.
Agrawal discloses a wavelength converting layer (see Fig. 4b, para. [0043]) comprising a high refractive index (RI) binder matrix containing matching RI phosphors to produce optically clear composites (para. [0003]), by reducing scattering and halos caused by RI mismatch (para. [0010]). High RI is recognized as >1.65 with RI of YAG ~1.85 (para. [0010]). Also, phosphor grain size smaller than the wavelength of relevant light further reduces scattering and opaqueness (para. [0018]). Agrawal discloses making the high RI matrix material using organically modified ceramics (OMCs, para. [0027] & [0029]) or through ionic liquids or low melting point salts (para. [0039]), both of which utilize polymerized agents to solidify or produce a desired hardness of the binder matrix (para. [0034] & [0041]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the matching refractive index binder and nanoparticle size of the phosphors of Agrawal in Izumi as combined to produce optical consistency and clarity in the wavelength converting layer.  In Izumi as combined, the minimal wavelengths of concern are in the ~400nm range, so it would have been obvious to provide phosphor grains below this size.  The Examiner notes that there is no criticality shown in the Instant Application for the claimed phosphor grain size.  As noted above, Izumi discloses that smaller phosphor grain sizes increase the rate of non-radiative recombination and decrease emission efficiency (Izumi, para. [0042]).  Also noted above, Qin discloses that the mix of frequencies is tunable by adjusting the core and shell relative dimensions (p. 246, col. 1). Therefore, both the phosphor core grain size and the relative shell thickness are recognized in the art as a result-affecting parameter, and it would be obvious to adjust both the phosphor core grain size and shell thickness.
Izumi as combined appears not to explicitly disclose that the wavelength converting layer has a thickness of 5-20 microns. There is no evidence showing the criticality of the claimed thickness.
The semiconductor art well recognized that wavelength converting layer thickness controls parameters critical for device performance, including absorption and conversion ratio and non-radiative recombination effect on optical efficiency (see Camras, para. [0031]). Wavelength converting layer thickness is therefore an art recognized result affecting parameter.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to adjust the wavelength converting layer thickness for desired conversion ratio and optical efficiency.
Izumi as combined appears not to explicitly disclose that the light emitting semiconductor diode structure has a width of 100 microns or less.
Day discloses in Figs. 2A-C and col. 5, lines 40-41, semiconductor LED structures having active region widths of 100 microns or less.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide semiconductor diode structure having a width of 100 microns or less as in Day, in Izumi as combined.  “(W)here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), see MPEP § 2144.04 IV(A)).
Izumi as combined appears not to explicitly disclose that the light emitting semiconductor diode structure comprises a plurality of the light emitting semiconductor diode structures each comprising a first light emitting surface and first sidewalls perpendicular to the first light emitting surface; and that the wavelength converting layer comprises a plurality of wavelength converting layers each comprising a second light emitting surface and an attachment surface opposite the second light emitting surface, the attachment surface wider than the first light emitting surface of respective ones of the light emitting semiconductor diode structures without being disposed on the first sidewalls of the light emitting semiconductor diode structures and being spaced apart from each other by 20 microns or less.
Tamaki discloses a wavelength conversion sheet (21) comprising an array of holes (21a) comprising wavelength conversion layers (12), each comprising a second light emitting surface (top of 12N, Fig. 8, 10N, para. [0181]) and an attachment surface (bottom of 12N) opposite the second light emitting surface attached to respective ones of an array of light emitting diode structures (Fig. 6C, para. [200]:  array with outer edges of 12 outside outer edges of 14) and wider than a first light emitting surface of respective ones of light emitting semiconductor diode structures (14, Fig. 5B, para. [0194]: wavelength conversion layer 12 wider than light emitting structure 12) , which comprise first sidewalls perpendicular to the first light emitting surfaces of the light emitting semiconductor diode structures (14, Fig. 5B).  Tamaki further discloses that the wavelength conversion sheet through-holes are lined by a reflective material (13, Fig. 3B & 4, para. [0183]:  reflective silver film), such that the wavelength conversion layers each comprise sidewalls connecting the second light emitting surface and the attachment surface (10N, Fig. 8) lined by the reflective material.  Tamaki also discloses that the wavelength conversion layers are spaced apart by a distance from 10 microns to a few millimeters (para. [0063]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide the plurality of light emitting diode structures attached to the plurality of wavelength conversion layers, each respectively with a wider wavelength conversion layer as in Tamaki in Izumi as combined, to provide an imaging structure with efficient capture of primary light (Tamaki, para. [0130]).  In so doing, the light emitting semiconductor diode structure comprises a plurality of the light emitting semiconductor diode structures each comprising a first light emitting surface and first sidewalls perpendicular to the first light emitting surface; and the wavelength converting layer comprises a plurality of wavelength converting layers each comprising a second light emitting surface and an attachment surface opposite the second light emitting surface, the attachment surface wider than the first light emitting surface of respective ones of the light emitting semiconductor diode structures without being disposed on the first sidewalls of the light emitting semiconductor diode structures and being spaced apart from each other by 20 microns or less.
Izumi as combined appears not to explicitly disclose that at least more than one of the phosphor particles are in direct contact with the first light emitting surface of one of the light emitting semiconductor diode structures.
Otto discloses in Figs. 4-5 and para. [0048-0050], depositing phosphor particles using an electrophoretic process directly on the light emitting surface of a light emitting semiconductor diode with great precision for pixel-fine resolution (para. [0012]).  As further evidence, Collins discloses in para. [0026] that electrophoretic deposition is an appropriate method to deposit YAG particles.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the electrophoretic deposition process of Otto in Izumi as combined to deposit the YAG phosphor particles directly on the light emitting surface of the light emitting semiconductor diode structure to form the wavelength converting layers with great precision.  In so doing, at least more than one of the phosphor particles are in direct contact with the first light emitting surface of one of the light emitting semiconductor diode structures.

Regarding claim 2, Izumi as combined therein discloses that the binder material has a refractive index of greater than 1.65 (Agrawal, para. [0010]:  RI~1.85).
Regarding claim 3, Izumi appears not to explicitly disclose that a non-radiative recombination rate of the wavelength converting layers is less than 3µs-1. There is no evidence showing the criticality of the claimed non-radiative recombination rate.
The semiconductor art recognized that non-radiative recombination rate controls parameters critical for device performance, including optical efficiency (see Camras, para. [0031]) such that non-radiative recombination rate should be minimized with regard to other trade-offs.  The prior art further discloses that non-radiative recombination rate can be decreased by increasing phosphor grain size (Izumi para. [0042]:  smaller grain size increases surface area-to-bulk ratio, increasing defect concentration) and decreasing converting layer thickness (Camras, para. [0031]). Non-radiative recombination rate is therefore an art recognized result affecting parameter controllable by device physical parameters.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to minimize the non-radiative recombination rate with respect to other device tradeoffs such as wavelength mixing.
Regarding claim 4, Izumi as combined appears not to explicitly disclose that the wavelength converting layers are formed by depositing the plurality of phosphor grains onto the wavelength converting layers via an electrophoretic process.
The language, term, or phrase "depositing the plurality of phosphor grains onto the wavelength converting layer via an electrophoretic process", is directed towards the process of making a wavelength converting layer.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "depositing the plurality of phosphor grains onto the wavelength converting layers via an electrophoretic process" only requires wavelength layers comprising the plurality of phosphor grains, which does not distinguish the invention from Izumi as combined, which teaches the structure as claimed.
Regarding claim 7, Izumi as combined therein discloses that a refractive index of the cerium free YAG shell is substantially matched to a refractive index of the binder material (Agrawal, para. [0003], [0010], & [0018]).
Regarding claim 8, Izumi as combined therein discloses that the wavelength converting layers further comprise a polymeric toughening additive (Agrawal, para. [0034] & [0041]:  polymeric solidifying and hardening).
Regarding claim 9, Izumi further discloses that the wavelength converting layers each comprise second sidewalls connecting the second light emitting surface and the attachment surface and further comprise an optical isolation material (Tamaki, 13, Fig. 3B & 4, para. [0183]:  reflective silver film) attached to the second sidewalls of the wavelength converting layer, the optical isolation material being a reflective material.
Regarding claim 10, Izumi further discloses phosphor 61 and/or 62 as a semiconductor nanocrystal quantum dot (para. [0037]) such that a quantum dot material is in contact with the wavelength converting layer.
Regarding claim 14, Izumi as combined therein discloses that the optical isolation material does not extend in a direction perpendicular to the first light emitting surface of the light emitting semiconductor diode structures to cover the first sidewalls of the light emitting semiconductor diode structures (Tamaki, Figs. 5C, 6C, and 10N, Fig. 8).
Regarding claim 15, Izumi as combined therein discloses that he second sidewalls of each of the wavelength converting layers are perpendicular to the second light emitting surface of the wavelength converting layers(Tamaki, 10N, Fig. 8).
Regarding claim 16, Izumi as combined therein discloses that the second light emitting surface and the attachment surface of each of the wavelength converting layers are entirely parallel with each other (Tamaki, 10N, Fig. 8).
Claims 5-6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi, in view of Qin, Agrawal, Camras, Day, Tamaki, Otto, and Collins, and further in view of Reiherzer (US PGPub 2016/0254421).
Regarding claim 5, Izumi as combined further discloses that a first phosphor grain (621 Izumi:  YAG:Ce core of the YAG:Ce-YAG:Cr core-shell phosphor as Izumi’s 62: 621-622 core-shell as provided by Qin) of the plurality of phosphor grains is a first phosphor type and a second phosphor grain (61, Izumi) is a second phosphor type (Izumi, para. [0034]:  produces a different wavelength than first phosphor grain 621).
Izumi as combined appears not to explicitly disclose that the second phosphor grain is of the plurality of phosphor grains, i.e. it is not encapsulated in cerium free YAG shells as recited in claim 1.
Reiherzer discloses in para. [0057] that YAG:Ce phosphor dominant wavelength may be varied by varying the particle size.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a similar cerium free YAG shell encapsulating a YAG:Ce particle as the second phosphor grain of a different particle size from the first phosphor grain in Izumi as combined to provide a further wavelength in producing a whiter light.  In so doing, the second phosphor grain of the plurality of phosphor grains is a different phosphor type (i.e. different size emitting a different wavelength.)
Regarding claim 6, Izumi as combined appears not to explicitly disclose that the first phosphor grain is 300-400 nm in size and the second phosphor grain is less than 100 nm in size. There is no criticality shown in the Instant Application for the claimed phosphor grain size.  
The prior art discloses that smaller phosphor grain sizes increase the rate of non-radiative recombination and decrease emission efficiency (Izumi, para. [0042]) and that YAG:Ce grain size adjusts wavelength output (Reiherzer, para. [0057]). Therefore, phosphor grain size is recognized in the art as a result-affecting parameter, and it would be obvious to adjust the phosphor grain size for each phosphor type to produce a desired wavelength output and color mix vs. emission efficiency.
Regarding claim 21, Izumi as combined further discloses that the plurality of phosphor grains comprises first phosphor grains (621 Izumi:  YAG:Ce core of the YAG:Ce-YAG:Cr core-shell phosphor as Izumi’s 62: 621-622 core-shell as provided by Qin) of the plurality of phosphor grains is a first phosphor type and second phosphor grains (61, para. [0034]:  produces a different wavelength than first phosphor grain 621).
Izumi appears not to explicitly disclose that the second phosphor grains is differently sized from the first phosphor grains.
Reiherzer discloses in para. [0057] that YAG:Ce phosphor dominant wavelength may be varied by varying the particle size.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a similar cerium free YAG shell encapsulating a YAG:Ce particle as the second phosphor grain of a different particle size from the first phosphor grain in Izumi as combined to provide a further wavelength in producing a whiter light.  In so doing, the second phosphor grains are differently sized from the first phosphor grains.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi, in view of Qin, Agrawal, Camras, Day, Tamaki, Otto, and Collins, and further in view of Lee (US PGPub 2017/0362502).
Regarding claim 12 Izumi as combined appears not to explicitly disclose scattering particles.
Lee discloses in Fig. 1 a wavelength converting layer (100, para. [0028]) comprising scattering particles (130, para. [0030]) which diversify paths of light to increase absorption by the wavelength converting material and thus improve optical efficiency (para. [0019]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the scattering particles as in Lee to diversify paths, increase absorption by the converting material, and thus improve optical efficiency in the device of Izumi as combined; thereby decoupling the scattering function and increasing the degrees of freedom for adjusting other parameters of the device.  In so doing, the device comprises scattering particles.

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi, in view of Qin, Agrawal, Camras, Day, Tamaki, Otto, and Collins, and further in view of Cho (US PGPub 2016/0054624). 
Regarding claim 22, Izumi as combined appears not to explicitly disclose that the plurality of phosphor grains comprises non-spherical phosphor grains.
The prior art however well recognized that non-spherical, core-shell phosphor grains comprising YAG:Ce are suitable for forming a wavelength conversion layer.  See, for example, Cho which discloses core-shell (para. [0096]), non-spherical (para. [0099]) phosphor particles comprising YAG:Ce (para. [0102]).
 According to well established patent law precedent (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used non-spherical phosphor grains in the YAG:Ce combination of Izumi.  In so doing, the plurality of phosphor grains comprise non-spherical phosphor grains.
Regarding claim 23, Izumi as combined therein discloses that the binder material has a refractive index substantially matched to a refractive index of the cerium free YAG shells (Agrawal, para. [0003], [0010], & [0018]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891